UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32705 Majestic Capital, Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0521707 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) PO Box HM 2062, Hamilton HM HX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) (441) 295-6689 (Registrant’s telephone number, including area code) CRM Holdings, Ltd. (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 9, 2010 Common Shares, $0.01 par value per share 16,655,928 shares Class B Shares, $0.01 par value per share 395,000 shares TABLE OF CONTENTS PAGE: Part I. Financial Information 1 Item 1. Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 Part II. Other Information 41 Item 1. Legal Proceedings 41 Item 1A. Risk factors 41 Item 6. Exhibits 42 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Majestic Capital, Ltd. Consolidated Balance Sheets Unaudited June 30, 2010 December 31, 2009 (Dollars in thousands) Assets Investments Fixed-maturity securities, available-for-sale (amortized cost $228,933 and $275,480) $ $ Short-term investments Investment in unconsolidated subsidiary Total investments Cash and cash equivalents Cash and cash equivalents Restricted cash and cash equivalents Total cash and cash equivalents Accrued interest receivable Premiums receivable, net Reinsurance recoverable and prepaid reinsurance Accounts receivable, net Receivable for investments sold 72 Deferred policy acquisition costs Current income taxes, net Other intangible assets, net Prepaid expenses Other assets Total assets $ $ Liabilities and shareholders’ equity Reserve for losses and loss adjustment expenses $ $ Reinsurance payable Unearned premiums Long-term debt Payable for investments purchased — Other liabilities Total liabilities Contingencies (Note 11) Common shares Authorized 50 billion shares; $0.01 par value; 16.6 and 16.5 million common shares issued and outstanding 0.4 million Class B shares issued and outstanding 4 4 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements. 1 Majestic Capital, Ltd. Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three months ended June 30, Six months ended June 30, (Dollars in thousands, except per share data) Revenues Net premiums earned $ Fee income Investment income Total revenues Expenses Losses and loss adjustment expenses Policy acquisition costs General and administrative expenses Interest expense Total expenses Loss from continuing operations before income taxes ) Tax benefit from continuing operations ) Loss from continuing operations ) Discontinued operations Loss from discontinued operations before income taxes ) Tax (benefit) provision from discontinued operations — ) 2 ) Loss on discontinued operations ) Net Loss $ ) $ ) $ ) $ ) Loss per share from continuing operations Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Loss per share from discontinued operations Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Net loss per share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic Diluted Comprehensive Loss Net loss $ ) $ ) $ ) $ ) Other comprehensive income Gross unrealized investment holdings gains arising during the period Less reclassification adjustment for realized gains included in net loss ) Income tax provision on other comprehensive income ) Total other comprehensive income Total comprehensive loss $ ) $ ) $ ) $ ) See Notes to Consolidated Financial Statements. 2 Majestic Capital, Ltd. Consolidated Statements of Cash Flows (Unaudited) Sixmonths ended June 30, (Dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of unearned compensation, restricted stock Amortization of premiums and discounts on available-for-sale investments Net realized gains on sale of available-for-sale investments ) ) Other-than-temporary impairment losses on available-for-sale investments — Write off of uncollectible premiums receivable Deferred income taxes ) ) Changes in: Accrued interest receivable ) ) Premiums receivable, net Reinsurance recoverable and prepaid insurance ) ) Accounts receivable, net 38 ) Deferred policy acquisition costs 84 ) Current income taxes, net ) Prepaid expenses ) Other assets 5 ) Reserve for losses and loss adjustment expenses ) Reinsurance payable ) Unearned premiums ) Other liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of available-for-sale investments ) ) Proceeds from sales of available-for-sale investments Proceeds from maturities of available-for-sale investments Net purchase, sales and maturities for short-term investments ) (Increase) decrease in receivable for securities sold ) 27 Increase in payable for investments purchased Purchases of fixed assets ) ) Disposals of fixed assets 5 39 Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash and cash equivalents ) Issuance of common shares – share-based compensation 1 76 Retirement of common shares – share-based compensation (7 ) ) Net cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash and cash equivalents Beginning Ending $ $ See Notes to Consolidated Financial Statements. 3 Majestic Capital, Ltd. Notes to Consolidated Financial Statements Note 1.Nature of Business and Significant Accounting Policies Change of Name to Majestic Capital, Ltd. On May 5, 2010, CRM Holdings, Ltd. held its 2010 Annual General Meeting of Shareholders, at which the shareholders voted on and approved changing the name of CRM Holdings, Ltd. to Majestic Capital, Ltd. In addition, the name of CRM USA Holdings Inc. was changed to Majestic USA Capital, Inc. Organization Majestic Capital, Ltd. (Majestic Capital or the Company), is a Bermuda holding company and 100% owner of Majestic USA Capital, Inc. (Majestic USA), a United States holding company, and Twin Bridges (Bermuda) Ltd. (Twin Bridges), a Bermuda insurance company. The Company’s legal domicile is Bermuda, the jurisdiction in which it is incorporated. Majestic USA has two principal subsidiaries, Compensation Risk Managers of California, LLC (CRM CA), and Embarcadero Insurance Holdings, Inc. (Embarcadero). Embarcadero has one principal operating subsidiary, Majestic Insurance Company (Majestic), and has one dormant subsidiary, Great Western Insurance Services, Inc. (Great Western). Majestic USA has two other subsidiaries, Compensation Risk Managers, LLC (CRM) and Eimar, LLC (Eimar), neither of which has active business operations. The results of CRM and Eimar are reported as discontinued operations effective September 8, 2008, as more fully described in Note 2. The Company, through its subsidiaries, is a specialty provider of workers’ compensation insurance products. Workers’ compensation insurance coverage is offered to employers in California, New York, New Jersey, Arizona, Nevada and other states. Change in NASDAQ Exchange/Reverse Share Split The Company obtained approval from The NASDAQ Stock Market to transfer its stock listing from the NASDAQ Global Select Market to the NASDAQ Capital Market. The transfer was effective at the opening of the market on May 21, 2010. The Company’s listing transfer was in response to the letter received from the NASDAQ on May 12, 2010, informing the Company that its common shares had failed to comply with the $1.00 minimum bid price required for continued listing on the NASDAQ Global Select Market, and, as a result, the Company's common shares were subject to delisting. In connection with the transfer and in accordance with Nasdaq Marketplace Rule 5810(c)(3)(A), the Company was granted an additional 180 days from May 10, 2010, or until November 8, 2010, to demonstrate compliance with the $1.00 bid price requirement of the NASDAQ Capital Market. This additional 180-day grace period allows the Company to defer implementation of a reverse stock split.If the Company does not regain compliance with the $1.00 bid price requirement by November 8, 2010, Nasdaq will notify the Company of its determination to delist its common shares, which decision may be appealed to a Nasdaq Listing Qualifications Panel. The Company is considering actions it may take in order to regain compliance with The NASDAQ Stock Market listing requirements, including, if necessary, execution of an authorized reverse share split. At the Company’s 2010 Annual General Meeting of Shareholders, the Company’s shareholders voted on and approved to authorize the Board of Directors, in its discretion, to effect a reverse share split of the Company’s common and Class B shares within a range of 1-for-5 shares to 1-for-10 shares, at any time prior to November 5, 2010. The primary purpose of the reverse share split is to increase the per share trading price of the Company’s common shares. 4 Majestic Capital, Ltd. Notes to Consolidated Financial Statements – (Continued) Basis of Accounting and Principles of Consolidation The interim consolidated financial statements included in this report have been prepared in accordance with accounting principles generally accepted in the United States (GAAP) for interim financial information and with the instructions to Securities and Exchange Commission (SEC) Form 10-Q and Article 10 of SEC Regulation S-X. The principles for condensed interim financial information do not require the inclusion of all the information and footnotes required by GAAP for complete financial statements. These statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The accompanying consolidated balance sheet at December 31, 2009 has been derived from the audited financial statements included in the Company’s annual report on Form 10-K for the year ended December 31, 2009. The accompanying consolidated financial statements at June 30, 2010 and for the three and six months ended June 30, 2010 and 2009 have not been audited by an independent registered public accounting firm in accordance with the standards of the Public Company Accounting Oversight Board (United States), but in the opinion of management, such financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the Company’s financial position and results of operations. The results of operations and cash flows for the six months ended June 30, 2010 may not be indicative of the results that may be expected for the year ending December 31, 2010. The interim consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. The results of the fee-based operations of CRM and Eimar are presented as discontinued operations in the consolidated statements of operations. All significant inter-company transactions and balances have been eliminated upon consolidation. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to adopt accounting policies and make estimates and assumptions that affect certain reported amounts and disclosures. These estimates are inherently subject to change, and actual results may ultimately differ materially from those estimates. Reclassification Certain prior period amounts have been reclassified to conform to the basis of presentation used in 2010. Segment Reporting The Company previously reported its results in four operating segments: primary insurance (Majestic), reinsurance (Twin Bridges), fee-based management services (CRM CA), and corporate and other (Majestic Capital, Majestic USA and Embarcadero). Effective January 1, 2010, the Company has reflected changes in segment reporting and no longer reports multiple segments. The change from reporting four reportable segments to a single segment reflects the Company’s current business activities and organizational changes. The changes in segment reporting include our primary insurance and reinsurance segments, Majestic and Twin Bridges, being aggregated into a single “risk-bearing” segment in accordance with the framework established by segment reporting guidance. Twin Bridges is reinsuring only risk underwritten at Majestic, both use independent agents/brokers to produce business, and both Majestic and Twin Bridges, as insurance companies, are subject to insurance regulatory environments. Further, the operations of the Company’s fee-based segment, CRM CA, have continued to decline. Through June 30, 2010, CRM CA was actively managing one self-insured group and providing administrative services to one inactive self-insured group. Accordingly, the revenue, results of operations and total assets of CRM CA fall below the quantitative threshold required for it to be a reportable segment. Lastly, Majestic Capital, Majestic USA and Embarcadero have no revenues and are not viewed as a discrete operation for decision-making purposes. Therefore, the Company has determined that the corporate segment is not a reportable segment.The prior periods presented have been restated to conform to the current period presentation. 5 Majestic Capital, Ltd. Notes to Consolidated Financial Statements – (Continued) Going Concern The Company’s financial statement have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets nor relating to the amounts and classifications of liabilities that may be necessary should the Company be unable to continue as a going concern. The Company’s management analyzed each subsidiary company to determine whether it has sufficient assets to meet its obligations as they become due in the foreseeable future.The Company’s management has a plan in place to conserve cash so that the Company will have sufficient cash to meet its obligations as they become due in the foreseeable future. Adoption of New Accounting Standards In January 2010, the FASB issued new guidance for fair value measurements and disclosures.The new guidance, which is now part of ASC 820, Fair Value Measurements and Disclosures, clarifies existing disclosure requirements regarding the level of disaggregation and inputs and valuation techniques and provides new disclosure requirements regarding disclosures about, among other things, transfers in and out of levels 1 and 2 of the fair value hierarchy and details of the activity in level 3 of the fair value hierarchy.The new guidance is effective for fiscal years beginning after December 15, 2009 for the levels 1 and 2 disclosures and for fiscal years beginning after December 15, 2010 for level 3 disclosures. The levels 1 and 2 disclosure requirements were applied prospectively to the Company’s fair value disclosure effective with the first quarter of 2010 and the level 3 disclosure will be applied prospectively to the Company’s fair value disclosure subsequent to the effective date. In June 2009, the FASB issued new guidance on accounting for the transfers of financial assets.The new guidance, which is now part of ASC 860, Transfers and Servicing, eliminates the concept of a qualifying special-purpose entity (QSPE), clarifies and amends the derecognition criteria for a transfer to be accounted for as a sale, amends and clarifies the unit of account eligible for sale accounting and requires that a transferor initially measure at fair value and recognize all assets obtained and liabilities incurred as a result of a transfer of an entire financial asset or group of financial assets accounted for as a sale.Additionally, on and after the effective date, existing QSPEs must be evaluated for consolidation by reporting entities in accordance with the applicable consolidation guidance. The new guidance requires enhanced disclosures about, among other things, a transferor’s continuing involvement with transfers of financial assets accounted for as sales, the risks inherent in the transferred financial assets that have been retained, and the nature and financial effect of restrictions on the transferor’s assets that continue to be reported in the statement of financial position.The Company adopted the new guidance effective January 1, 2010 and the adoption had no effect on the Company’s financial condition and results of operations. In June 2009, the FASB issued revised guidance on the accounting for variable interest entities.The revised guidance, which is now part of ASC 810, Consolidations, amends the consolidation rules applicable to a variable interest entity (VIE).Under the revised guidance, a company would consolidate a VIE as the primary beneficiary when a company has both of the following characteristics: (a) the power to direct the activities of a VIE that most significantly impact the entity’s economic performance and (b) the obligation to absorb losses of the entity that could potentially be significant to the VIE or the right to receive benefits from the entity that could potentially be significant to the VIE. Ongoing reassessment of whether a company is the primary beneficiary of a VIE is required. The new guidance replaces the quantitative-based approach previously required for determining which company, if any, has a controlling financial interest in a VIE.The Company adopted the revised guidance on January 1, 2010 and the adoption did not have a significant effect on the Company’s financial condition and results of operations. Note 2.Discontinued Operations On September 8, 2008, the Company ceased operations of CRM and Eimar. Accordingly, the results of operations of CRM and Eimar are reported as loss from discontinued operations in the consolidated statements of operations and are excluded from continuing operations. Results for discontinued operations were as follows: 6 Majestic Capital, Ltd. Notes to Consolidated Financial Statements – (Continued) Three months ended June 30, Six months ended June 30, (Dollars in thousands) Revenues $
